456 F.2d 97
John Edward DAUGHERTY, Plaintiff-Appellant,v.R. K. PROCUNIER, Director of the Department of Corrections,et al., Defendants-Appellees.
No. 71-2492.
United States Court of Appeals,Ninth Circuit.
Feb. 29, 1972.

John E. Daugherty, in pro. per.
Evelle J. Younger, Cal. Atty. Gen., Joyce F. Nedde, Eugene Kaster, Deputy Attys. Gen., San Francisco, Cal., for defendants-appellees.
Before CHAMBERS, KOELSCH and CHOY, Circuit Judges.
PER CURIAM:


1
John E. Daugherty, a California state prisoner, brought this civil action against the Director of the California Department of Corrections and certain prison wardens, guards, and administrators alleging deprivation of his civil rights.  His complaint, which was filed in the Northern District of California, was dismissed for improper venue and failure to state a claim.


2
All the defendants reside in the Eastern District of California, and the claim arose in that district.  Under 28 U.S.C. Sec. 1391(b), venue in non-diversity actions is proper ". . . only in the judicial district where all defendants reside, or in which the claim arose . . ." Therefore, venue was improper in the Northern District, and the complaint should have been dismissed without prejudice to Daughtery's renewing his suit in the proper district.


3
Affirmed.